DETAILED ACTION
This office action is in response to communication(s) filed on February 18, 2021.  
Claim 18 has been cancelled.  
Claims 1, 3-17 and 19 have been amended.
Claim 21 is newly added for consideration.
Claims 1-17 and 19-21 are currently pending.
The objection to “TITILE” is withdrawn in view of amendment with a new title; and the claim interpretation(s) under 35 USC 112(f) is also withdrawn in view of claim amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koue (U.S. Pub. No. 2016/0080586 A1), and further in view of Kovnat (U.S. Pub. No. 2008/0055629 A1).
     With regard to claim 1, the claim is drawn to an image processing apparatus (see Koue, i.e. in Fig. 1-2 and etc., disclose the image processing apparatus 1) comprising:

change settings relative to a data amount of image data generated by an image reader that reads a document, in a case where it is not possible to store the image data in a predetermined memory (see Koue, i.e. i.e. in para. 18, disclose the image processing apparatus includes, among others, “an operation unit 13”, and “operation unit 13 is provided for operating the image processing apparatus 1”, and further in para. 22, discloses that “[0022] The to-be-transmitted-image generating unit 102 receives, through the operation unit 13, an operation of selecting one of the multiple types of preview images that are displayed on the display 12 by the document-image preview displaying unit 101. The to-be-transmitted-image generating unit 102 generates to-be-transmitted-image information 113 as new image information from the document-image information 112, on the basis of the transmission settings of the selected preview image”;  additionally, in Koue, i.e. in Fig. 3-5 and Fig. 6, steps S5-S7 and in para. 32, discloses that “[0032] Next, the document-image preview displaying unit 101 generates multiple types of preview images of the document-image information 112 generated as a result of reading the document 2 with the optical scanning unit 14, the preview images each having different transmission settings such as resolution, size, and color/black-and-white settings (S4). The document-image preview displaying unit 101 displays the multiple types of preview images on the display 12 (S5). In this case, the document-image preview displaying unit 101 does not change the settings of, for example, a size of A4 and a black-and-white setting. The document-image preview displaying unit 101 generates preview images having resolutions of 200 dpi and 100 dpi, respectively, changed from 400 dpi, and displays the preview images on the display 12. The settings are changed in order to reduce a data amount of the image information by decreasing the resolution. However, if a data amount is not a consideration, the resolution may be increased by using an image interpolation technique”), and 
perform image processing on the image data generated according to the changed settings (see Koue, i.e. in Fig. 2 and in para. 19, discloses that “[0019] The controller 10 executes an image processing program 110 (described later) and thus functions as multiple units such as an optical-scanning controller 100, a document-image preview displaying unit 101, a to-be-transmitted-image generating unit 102, and a FAX communication controller 103…”); and 
a display that displays a preview image of the image data subjected to the image processing in the case where it is possible to store the processed image data in the memory (see Koue, i.e. in Fig. 2, disclose the display 12, and in para. 21, discloses that “[0021] The document-image preview displaying unit 101 generates multiple types of preview images from document-image information 112 generated as a result of reading the document 2 with the optical scanning unit 14, the preview images each having different transmission settings such as resolution, size, and color/black-and-white settings. The document-image preview displaying unit 101 performs display processing on the preview images and displays the preview images on the display 12”). 
The teachings of Koue merely lacks in explicitly disclose the aspect relating to “where it is possible (or not possible) to store the processed image data in the memory”. 
However, Kovnat discloses an analogous invention relates to document production devices. More particularly, the present disclosure relates to control systems for document production devices (see Kovnat, i.e. para. 1 etc.).  More specifically, in Kovnat, i.e. in Fig. 2, steps 30-52, disclsoes scanning the image, determination of whether the space is sufficient for scan or transmit the document, thereby preparing 29 the document. In the first case, where the document is a digital file, the document may be converted 30 to a file format suitable for use with the system 10, if necessary. In the second case, where the document is a hard-copy document, all of the pages of the document are scanned to provide a digital image file of the document. The size of the digital image file is then computed 32 and compared 34 to the available free space on the storage media 20 disposed within the media writer 18 to determine 36 whether there is sufficient space on the recording media to store the digital image file. If there is insufficient space 38 on the storage media 20 to store the digital image file, the controller 14 initiates the media change routine 40. If there is sufficient space 42 on the storage media 20 to store the digital image file, the digital image file is encrypted 44 with a session key created specifically for that storage media 20 by the media change routine 40”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koue to include the limitation(s) discussed and also taught by Kovnat, with the aspect(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koue by the teachings of Kovnat, and to incorporate the limitation(s) discussed and also taught by Kovnat, thereby having an apparatus that “… if there is sufficient available free space, the encrypted document digital 
With regard to claim 2, the claim is drawn to the image processing apparatus according to claim 1, wherein: in the case where at least one of a data amount and a file format of the generated image data satisfies a predetermined condition, the display displays the preview image of the image data (see Kovnat, i.e. in Fig. 2, and in para. 20, disclsoes that “the user initiates 26 a job by activating the document production device 12 to copy, scan or transmit the document, thereby preparing 29 the document. In the first case, where the document is a digital file, the document may be converted 30 to a file format suitable for use with the system 10, if necessary. In the second case, where the document is a hard-copy document, all of the pages of the document are scanned to provide a digital image file of the document. The size of the digital image file is then computed 32 and compared 34 to the available free space on the storage media 20 disposed within the media writer 18 to determine 36 whether there is sufficient space on the recording media to store the digital image file. If there is insufficient space 38 on the storage media 20 to store the digital image file, the controller 14 initiates the media change routine 40. If there is sufficient space 42 on the storage media 20 to store the digital image file, the digital image file is encrypted 44 with a session key created specifically for that storage media 20 by the media change routine 40”). 
With regard to claim 3, the claim is drawn to the image processing apparatus according to claim 1, further comprising: a receiving  unit that receives a setting change operation of a user in a state where the preview image is displayed by the display, wherein the image processing unit re-performs image processing on the image data generated by the reading unit, according to the received setting change operation (see Koue, i.e. in Fig. 2, disclose the communication unit 17, The settings are changed in order to reduce a data amount of the image information by decreasing the resolution….”).
With regard to claim 4, the claim is drawn to the image processing apparatus according to claim 2, wherein the processor is configured to: receive a setting change operation of a user in a state where the preview image is displayed by the display, and re-perform image processing on the image data generated by image reader, according to the received setting change operation (see Koue, i.e. in Fig. 3-6 and in para. 36, disclsoes that “In the example described above, the to-be-transmitted-image generating unit 102 generates new to-be-transmitted-image information 113 having a resolution of 200 dpi on the basis of the transmission settings of the document-image information 112. Note that if the user requests a transmission setting of a resolution exceeding 400 dpi, the processing may return to step S2 in order to read the document 2 again by using new reading settings”; additionally, in Koue, i.e. in para. 32, discloses that “The document-image preview displaying unit 101 generates preview images having resolutions of 200 dpi and 100 dpi, respectively, changed from 400 dpi, and displays the preview images on the display 12. The settings are changed in order to reduce a data amount of the image information by decreasing the resolution….”). 
With regard to claim 5, the claim is drawn to the image processing apparatus according to claim 1, wherein the processor is configured to: acquire a resolution of a display device; and generate preview image data having the acquired resolution or resolution lower than the acquired resolution, as preview image data of the generated image data, wherein the display provides the generated preview image data to the display device (see Koue, i.e. in Fig. 3-6, para. 30, 36 and etc. disclose that “[0020] The optical-scanning controller 100 sets document reading settings such as resolution, size, and color/black-and-white settings for the optical scanning unit 14 on the having a resolution of 200 dpi on the basis of the transmission settings of the document-image information 112. Note that if the user requests a transmission setting of a resolution exceeding 400 dpi, the processing may return to step S2 in order to read the document 2 again by using new reading settings”). 
With regard to claim 6, the claim is drawn to the image processing apparatus according to claim 2, wherein: the processor is configured to: acquire a resolution of a display device; and generate preview image data having the acquired resolution or resolution lower than the acquired resolution, as preview image data of the generated image data, wherein the display provides the generated preview image data to the display device (see Koue, i.e. in para. 32, 35 and etc., disclose that “[0032] Next, the document-image preview displaying unit 101 generates multiple types of preview images of the document-image information 112 generated as a result of reading the document 2 with the optical scanning unit 14, the preview images each having different transmission settings such as resolution, size, and color/black-and-white settings (S4). The document-image preview displaying unit 101 displays the multiple types of preview images on the display 12 (S5). In this case, the document-image preview displaying unit 101 does not change the settings of, for example, a size of A4 and a black-and-white setting. The document-image preview displaying unit 101 generates preview images having resolutions of 200 dpi and 100 dpi, respectively, changed from 400 dpi, and displays the preview images on the display 12. The settings are changed in order to reduce a data amount of the image information by decreasing the resolution. However, if a data amount is not a consideration, the resolution may 
With regard to claim 7, the claim is drawn to the image processing apparatus according to claim 3, wherein: the processor is configured to: acquire a resolution of a display device; and generate preview image data having the acquired resolution or resolution lower than the acquired resolution, as preview image data of the generated image data, wherein the display provides the generated preview image data to the display device (see Koue, i.e. in para. 32, 35 and etc., disclose that “[0032] Next, the document-image preview displaying unit 101 generates multiple types of preview images of the document-image information 112 generated as a result of reading the document 2 with the optical scanning unit 14, the preview images each having different transmission settings such as resolution, size, and color/black-and-white settings (S4). The document-image preview displaying unit 101 displays the multiple types of preview images on the display 12 (S5). In this case, the document-image preview displaying unit 101 does not change the settings of, for example, a size of A4 and a black-and-white setting. The document-image preview displaying unit 101 generates preview images having resolutions of 200 dpi and 100 dpi, respectively, changed from 400 dpi, and displays the preview images on the display 12. The settings are changed in order to reduce a data amount of the image information by decreasing the resolution. However, if a data amount is not a consideration, the resolution may be increased by using an image interpolation technique.” and “[0035] The user checks the preview display screen 12a, and operates the operation unit 13 in the following manner. The user 
With regard to claim 8, the claim is drawn to the image processing apparatus according to claim 1, wherein the processor is configured to: present a parameter to be a change subject, to a user, in the case where it is not possible to store the generated image data in the memory (see Koue, i.e. in Fig. 5 and para. 45 and etc., disclose that “[0045] The user checks the preview display screen 30, and operates a touch panel serving as an operation unit of the tablet terminal 3 in the following manner. The user selects one of the preview images 101g to 101j that has a resolution that the user considers to be appropriate by using the selection frame 303, and presses the transmission button 306”; also see the discussion of Kovnat with regard to the aspect relating to “where it is not possible to store the generated image data in the memory” above, also incorporated by reference herein),
receive an operation of the user for changing the setting value of the parameter, and change the settings according to the received change operation (see Kovnat, i.e. in fig. 2 and in para. 20-23, discloses that “If there is insufficient space 38 on the storage media 20 to store the digital image file, the controller 14 initiates the media change routine 40. If there is sufficient space 42 on the storage media 20 to store the digital image file, the digital image file is encrypted 44 with a session key created specifically for that storage media 20 by the media change routine 40.  [0021] In addition to determining the recording media has sufficient capacity to record a new job, the controller may also provide an indication of the remaining storage capacity of the installed recording media. For example, a visual indication such as a "gas gauge" may be used to illustrate the remaining capacity. If the document production device supports email, an email The media change routine 40 is initiated to install storage media 20 in the media writer 18. As a security measure, the storage media 20 is physically locked to or within the media writer 18, limiting access only to authorized system administrators or key operators. Accordingly, the media change routine 40 first prompts the user to unlock 78 the media writer 18 with a physical key 80. The key includes an integral memory chip 82 or an integral active processor 84, similar to a Smart Card processor. If the key 80 includes a processor 84, it will also include electrical contacts for connecting with corresponding contacts of the media writer 18 or document production device 12 to provide communication between the key processor 84 and the controller 14. The physical packaging of the key 80 is designed to provide appropriate electrical contact when seated in the lock socket 86. The memory chip 82/processor 84 on the key 80 contains a cryptographic public key 88. The private key 90 is stored in the computer 24 described below…”). 
With regard to claim 9, the claim is drawn to the image processing apparatus according to claim 2, wherein the processor is configured to: present a parameter to be a change subject, to a user, in the case where it is not possible to store the generated image data in the memory, and receive an operation of the user for changing the setting value of the parameter, and change the settings according to the received change operation (see Koue, i.e. in Fig. 5 and para. 45 and etc., disclose that “[0045] The user checks the preview display screen 30, and operates a touch panel serving as an operation unit of the tablet terminal 3 in the following manner. The user selects one of the preview images 101g to 101j that has a resolution that the user considers to be appropriate by using the selection frame 303, and presses the transmission button 306”; also see the discussion of Kovnat with regard to the aspect relating to “where it is not possible to store the 
With regard to claim 10, the claim is drawn to the image processing apparatus according to claim 3, wherein the processor is configured to: present a parameter to be a change subject, to a user, in the case where it is not possible to store the generated image data in the memory, and receive an operation of the user for changing the setting value of the parameter, and change the settings according to the received change operation (see Koue, i.e. in Fig. 5 and para. 45 and etc., disclose that “[0045] The user checks the preview display screen 30, and operates a touch panel serving as an operation unit of the tablet terminal 3 in the following manner. The user selects one of the preview images 101g to 101j that has a resolution that the user considers to be appropriate by using the selection frame 303, and presses the transmission button 306”; also see the discussion of Kovnat with regard to the aspect relating to “where it is not possible to store the generated image data in the memory” above, also incorporated by reference herein; see Kovnat, i.e. in fig. 2 and in para. 20-23, discloses that “If there is insufficient space 38 on the storage media 20 to store the digital image file, the controller 14 initiates the media change routine 40. If there is sufficient space 42 on the storage media 20 to store the digital image file, the digital image file is encrypted 44 with a session key created specifically for that storage media 20 by the media change routine 40.  [0021] In addition to determining the recording media has sufficient capacity to record a new job, the controller may also provide an indication of the remaining storage capacity of the installed recording media. For example, a visual indication such as a "gas gauge" may be used to illustrate the remaining capacity. If the document production device supports email, an email alert can be sent to a designated system administrator. Finally, SNMP traps can be generated as the recording media nears completion…[0023] The media change routine 40 is initiated to install storage media 20 in the media writer 18. As a security measure, the storage media 20 is physically locked to or within 
With regard to claim 11, the claim is drawn to the image processing apparatus according to claim 5, wherein the processor is configured to: present a parameter to be a change subject, to a user, in the case where it is not possible to store the generated image data in the memory, and receive an operation of the user for changing the setting value of the parameter, and change the settings according to the received change operation (see Koue, i.e. in Fig. 5 and para. 45 and etc., disclose that “[0045] The user checks the preview display screen 30, and operates a touch panel serving as an operation unit of the tablet terminal 3 in the following manner. The user selects one of the preview images 101g to 101j that has a resolution that the user considers to be appropriate by using the selection frame 303, and presses the transmission button 306”; also see the discussion of Kovnat with regard to the aspect relating to “where it is not possible to store the generated image data in the memory” above, also incorporated by reference herein; see Kovnat, i.e. in fig. 2 and in para. 20-23, discloses that “If there is insufficient space 38 on the storage media 20 to store the digital image file, the controller 14 initiates the media change 
With regard to claim 12, the claim is drawn to the image processing apparatus according to claim 8, wherein the processor is configured to: display a preview image corresponding to the changed setting value of the parameter, and in the case where the number of 
With regard to claim 20, the claim is drawn to a non-transitory computer readable medium storing a program causing a computer to execute a process for image processing, the process comprising: changing settings relative to image data when the image data generated by a reading unit configured to read documents is not stored in a predetermined memory; performing image processing on the generated image data according to the changed settings; and displaying a preview image of the image data when the image data obtained by performing the image processing is saved in the memory (instant claim is similarly rejected for at least the rationales set forth in the discussion of claim 1 above, also incorporated by reference herein; in addition, in Koue, i.e. in para. 49, discloses that “[0049] The foregoing image processing program 110 may be provided in such a manner as to be stored in a storage medium such as a compact disc read-only memory (CD-ROM), or may be downloaded from a server apparatus or the like connected to a network such as the Internet, to a memory in the image processing apparatus. In addition, some or all of the optical-scanning controller 100, the document-image preview displaying unit 101, the to-be-transmitted-image generating unit 102, and the FAX communication controller 103 may be implemented by hardware such as an application specific integrated circuit (ASIC). Note 
With regard to claim 20, the claim is drawn to the image processing apparatus according to claim 1, wherein: in a case where it is not possible to store the image data in the predetermined memory, the processor is configured to change at least one of (i) a resolution of the image data, (ii) a file format of the image data, (iii) a setting of color mode or monochrome mode, and (iv) a size of the image data (see Kovnat, i.e. in Fig. 2, steps 30-52, disclsoes scanning the image, determination of whether the space is sufficient for the image size to be stored and etc.; further in details, in para. 20, disclsoes that “For example, if the document production device 12 is a multi-function device, a copying device, a scanning device or a facsimile device, the user initiates 26 a job by activating the document production device 12 to copy, scan or transmit the document, thereby preparing 29 the document. In the first case, where the document is a digital file, the document may be converted 30 to a file format suitable for use with the system 10, if necessary. In the second case, where the document is a hard-copy document, all of the pages of the document are scanned to provide a digital image file of the document. The size of the digital image file is then computed 32 and compared 34 to the available free space on the storage media 20 disposed within the media writer 18 to determine 36 whether there is sufficient space on the recording media to store the digital image file. If there is insufficient space 38 on the storage media 20 to store the digital image file, the controller 14 initiates the media change routine 40. If there is sufficient space 42 on the storage media 20 to store the digital image file, the digital image file is encrypted 44 with a session key created specifically for that storage media 20 by the media change routine 40”). 

Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koue and Kovnat, and further in view of Moro (U.S. Pub. No. 2004/0095594 A1).
With regard to claim 13, the claim is drawn to the image processing apparatus according to claim 1, wherein the processor is configured to: operate according to one operation mode selected from a plurality of operation modes including an image quality priority mode in which the image quality is prioritized, and in the case where the operation mode is the image quality priority mode, perform a process of reducing size of the image data generated by the image reader, without waiting for a user's instruction to change the settings.
The teachings of Koue and Kovnat does not explicitly disclose the aspects relating to “operation mode selected from a plurality of operation modes including an image quality priority mode…” and “perform a process of reducing size of the image data generated by the reading unit”. 
However, Moro discloses an analogous invention relates to an image forming apparatus, an image forming method, and an image processing method of the image forming apparatus which carry out printing by applying an image processing to original image data obtained from a scanner or the like (see Moro, i.e. in para. 3 and etc.).  More specifically, in Moro, i.e. in Fig. 13, para. 103, 105 and etc., disclose that “[0103] When the original is a color original, the main CPU 61 sets a first image-quality preference mode as an image data processing mode, which places priority on color reproduction. In the first image-quality preference mode, the selection sections are operated to make effective the output results from the color CCD scan processing section 102, second scan data processing section 105 and second print data processing section 109”; and further in para. 141, discloses that “[0141] Furthermore, in the case where the user sets original size expansion or reduction on the control panel 34, the filter coefficient of filtering processing which places priority on a processing speed with the amount of data reduced. In the speed preference mode, the selection sections are operated to make effective the output results from the monochromatic CCD scan processing section 101, first scan data processing section 104 and first print data processing section 108”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Koue and Kovnat to include the limitation(s) discussed and also taught by Moro, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to document reading and processing arts.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Koue and Kovnat by the teachings of Moro, and to incorporate the limitation(s) discussed and also taught by Moro, thereby having “an image forming apparatus and method and an image processing method of such an apparatus in which restriction of image quality degradation can be made compatible with improvement of productivity by selecting an image processing section from a plurality of image processing sections for following a user instruction or carrying out automatic determination of an original type, thereby carrying out image processing according to the original type” (see Moro, i.e. in para. 9 and etc.).
With regard to claim 14, the claim is drawn to the image processing apparatus according to claim 2, wherein the processor is configured to: operate according to one operation mode selected from a plurality of operation modes including an image quality priority mode in which the image quality is prioritized, and in the case where the operation mode is the image quality priority mode, perform a process of reducing size of the image data generated by image reader, without waiting for a user’s instruction to change the setting (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 13 above, including the teachings of Moro, also incorporated by reference herein). 
With regard to claim 15, the claim is drawn to the image processing apparatus according to claim 3, wherein the processor is configured to: operate according to one operation mode selected from a plurality of operation modes including an image quality priority mode in which the image quality is prioritized, and in the case where the operation mode is the image quality priority mode, the changing unit performs a process of reducing size of the image data generated by the image reader, without waiting for a user's instruction to change the settings (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 13 above, including the teachings of Moro, also incorporated by reference herein).
With regard to claim 16, the claim is drawn to the image processing apparatus according to claim 1, wherein the processor is configured to: operate according to one operation mode selected from a plurality of operation modes including a size priority mode in which size is prioritized, and in the case where the operation mode is the size priority mode, the changing unit performs a process of reducing the resolution of the image data generated by the image reader, without waiting for a user's instruction to change the settings (instant claim is similarly rejected 
With regard to claim 17, the claim is drawn to the image processing apparatus according to claim 2, wherein the processor is configured to: operate according to one operation mode selected from a plurality of operation modes including a size priority mode in which size is prioritized, and in the case where the operation mode is the size priority mode, perform a process of reducing the resolution of the image data generated by the image reader, without waiting for a user's instruction to change the settings (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 13 above, including the teachings of Moro, also incorporated by reference herein).
With regard to claim 19, the claim is drawn to the image processing apparatus according to claim 17, wherein: in the case where the process of storing the image data in the memory is not performed although the process of reducing the resolution has been performed, the processor is configured to perform a process of urging a user to change the settings (see Kovnat, i.e. in para. 23, discloses that “[0023] The media change routine 40 is initiated to install storage media 20 in the media writer 18. As a security measure, the storage media 20 is physically locked to or within the media writer 18, limiting access only to authorized system administrators or key operators. Accordingly, the media change routine 40 first prompts the user to unlock 78 the media writer 18 with a physical key 80. The key includes an integral memory chip 82 or an integral active processor 84, similar to a Smart Card processor. If the key 80 includes a processor 84, it will also include electrical contacts for connecting with corresponding contacts of the media writer 18 or document production device 12 to provide communication between the key processor 84 and the controller 14. The physical packaging of the key 80 is . 

Response to Arguments
Applicant's arguments with respect to claims 1-17 and 20-21 have been considered but are respectfully found to be not persuasive for at least the responses supplemented in the grounds of rejection set forth above. 
In regard to applicant’s remarks filed on February 18, 2021, specifically on pages 10-13,  regarding the rejection made under 35 U.S.C. §103 with regard to claims 1-17 and 19-21.  Applicant’s argument(s) are fully considered, however found to be not persuasive for at least the following reasons.  Examiner reiterates that, in addition the rationales already set forth in the record, further direct applicant’s attention to, i.e. (a) in Koue, i.e. in Fig. 3-5 and Fig. 6, steps S5-S7 and in para. 32, discloses that “[0032] Next, the document-image preview displaying unit 101 generates multiple types of preview images of the document-image information 112 generated as a result of reading the document 2 with the optical scanning unit 14, the preview images each having different transmission settings such as resolution, size, and color/black-and-white settings (S4). The document-image preview displaying unit 101 displays the multiple types of preview images on the display 12 (S5). In this case, the document-image preview displaying unit 101 does not change the settings of, for example, a size of A4 and a black-and-white setting. The document-image preview displaying unit 101 generates preview images having resolutions of 200 dpi and 100 dpi, respectively, changed from 400 dpi, and displays the preview images on the display 12. The settings are changed in order to reduce a data amount of the image information by decreasing the resolution. However, if a data amount is not a consideration, the resolution may be increased by using an image interpolation technique”; and (b) in Kovnat, i.e. in Fig. 2, steps 30-52, disclsoes scanning the image, determination of whether the space is sufficient for the image size to be stored and etc.; further in details, in para. 20, disclsoes that “For example, if the document production device 12 is a multi-function device, a copying device, a scanning device or a facsimile device, the user initiates 26 a job by activating the document production device 12 to copy, scan or transmit the document, thereby preparing 29 the document. In the first case, where the document is a digital file, the document may be converted 30 to a file format suitable for use with the system 10, if necessary. In the second case, where the document is a hard-copy document, all of the pages of the document are scanned to provide a digital image file of the document. The size of the digital image file is then computed 32 and compared 34 to the available free space on the storage media 20 disposed within the media writer 18 to determine 36 whether there is sufficient space on the recording media to store the digital image file. If there is insufficient space 38 on the storage media 20 to store the digital image file, the controller 14 initiates the media change routine 40. If there is sufficient space 42 on the storage media 20 to store the digital image file, the digital image file is encrypted 44 with a session key created specifically for that storage media 20 by the media change routine 40”.  Therefore, for at least the reasons set forth above, and the ones set forth previously on record, the rejection made under 35 U.S.C. §103 over the prior art(s) of record with regard to claims 1-17 and 19-21 is remained proper and therefore maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asai et al. (U.S. Pat/Pub. No. 6,271,933) disclose an invention relates to an image reading apparatus. 

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675